Case: 2:17-cr-00138-JLG-CMV Doc #: 144 Filed: 05/06/20 Page: 1 of 7 PAGEID #: 1091




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA                                  CASE NO. 2:17-CR-138(1)

                Plaintiff,
                                                           JUDGE JAMES L. GRAHAM
        v.

 BERND D. APPLEBY

                Defendant.



         GOVERNMENT’S RESPONSE TO DEFENDANT BERND APPLEBY’S
                   MOTION FOR RECONSIDERATION

       The United States, by and through undersigned counsel, hereby submits the following

response to Defendant Bernd Appleby’s motion for reconsideration of the Court’s order denying

his motion for compassionate release. For the reasons set forth below, the motion for

reconsideration should be denied.

                                 MEMORANDUM IN SUPPORT

I.     Factual and Procedural Background

       Bernd Appleby is serving a 24-month sentence after pleading guilty to conspiracy to

commit wire fraud and admitting to fraudulently obtaining intellectual property worth millions of

dollars over a period of years. Mr. Appleby is incarcerated at Federal Correctional Institution

(FCI) Lompoc, a low security federal facility in Lompoc, California. He is scheduled to be

released on February 14, 2021.

       Since arriving at FCI Lompoc, Mr. Appleby has twice moved for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). The defendant filed his first motion on September 9, 2019.


                                                1
Case: 2:17-cr-00138-JLG-CMV Doc #: 144 Filed: 05/06/20 Page: 2 of 7 PAGEID #: 1092




(Doc. #125.) In denying the motion, the Court found that the Director of the Bureau of Prisons

(BOP) had not filed a motion for reduction of Mr. Appleby’s sentence and the defendant had not

fully exhausted his administrative remedies. (Doc. #126.)

       On April 9, 2020, Mr. Appleby filed a second motion for compassionate release. (Doc.

#135.) In his motion, the defendant requested his “immediate release to home confinement in

light of the COVID-19 pandemic.” (Id. at PAGEID # 1058.) On April 20, 2020, the Court

denied the motion, again finding that the defendant failed to satisfy the administrative exhaustion

requirement. (Doc. #141.) The Court further noted that it did not otherwise have authority to

order the BOP to transfer the defendant to home confinement. (Id.)

       On April 30, 2020, Mr. Appleby filed a document that the Court has construed as a

motion for reconsideration. (Doc. #142.) In his motion for reconsideration, the defendant argues

that he did exhaust his administrative remedies prior to filing his second motion for

compassionate release. To support this allegation, Mr. Appleby attached a “Sentence

Moderation Request” that he sent to Warden Martinez on or about September 14, 2019. (Id. at

PAGEID # 1084.) In that document, the defendant requested that his sentence be modified to

“time served (home confinement)” because, in his view, the outcome of a civil lawsuit between

Oracle and Hewlett-Packard somehow mitigated his criminal conduct. (Id.) On or about

September 23, 2019, the BOP denied Mr. Appleby’s request, concluding that he had “not

presented any evidence or facts that would qualify [him] for home confinement . . . or for a

reduction in sentence.” (Id. at PAGEID # 1086.) On or about September 24, 2019, Mr. Appleby

submitted an “Addendum” to his “Sentence Moderation Request.” (Id. at PAGEID # 1085.) In

that document, the defendant again referred to the civil lawsuit between Oracle and Hewlett-

Packard, this time quoting language from a federal district court’s summary judgment order that



                                                 2
Case: 2:17-cr-00138-JLG-CMV Doc #: 144 Filed: 05/06/20 Page: 3 of 7 PAGEID #: 1093




he believed constituted “new and exculpatory material findings of fact that are directly related to

[his] case and influenced the length of [his] sentence.” (Id.)

       Nothing that Mr. Appleby has said or submitted in connection with his motion for

reconsideration should disturb the Court’s order denying his motion for compassionate release.

Importantly, none of the documents that the defendant has provided – not the “Sentence

Moderation Request,” not the “Addendum,” and not the BOP’s denial of his request – mention

COVID-19 or the ongoing pandemic. Thus, consistent with this Court’s recent decision in

United States v. Dougherty, No. 2:18-CR-229-2, 2020 U.S. Dist. LEXIS 68725 (S.D. Ohio

Apr. 20, 2020) (Graham, J.), the defendant has not exhausted his administrative remedies with

respect to the claim presented in his motion for compassionate release.

II.    Argument

       The principle of exhaustion of administrative remedies “means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on the merits).”

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (internal quotation marks and citation omitted). The

exhaustion requirement in section 3582(c)(1)(A) is intended “to give the BOP an opportunity to

address the issue” before the prisoner files a claim in federal court. United States v. Valenta,

No. 15-161, 2020 U.S. Dist. LEXIS 60770, at *2 (W.D. Pa. Apr. 7, 2020). Thus, a defendant

must exhaust his administrative remedies with respect to the specific claim presented in a motion

for compassionate release.

       In the context of the current pandemic, an inmate who makes a pre-COVID-19 request to

the warden must present a new request to satisfy the exhaustion requirement with respect to any

claim based on COVID-19. See United States v. Mogavero, No. 2:15-CR-00074, 2020 U.S. Dist.

LEXIS 64623, at *4 (D. Nev. Apr. 13, 2020) (“Proper exhaustion necessarily requires the inmate



                                                 3
Case: 2:17-cr-00138-JLG-CMV Doc #: 144 Filed: 05/06/20 Page: 4 of 7 PAGEID #: 1094




to present the same factual basis for the compassionate release request to the warden.”); Valenta,

2020 U.S. Dist. LEXIS 60770, at *2 (“To properly exhaust administrative remedies . . . the

administrative complaint must raise the same claims asserted in the federal court filing.”).

Because the claim that Mr. Appleby presented to the BOP in September 2019 is completely

different than the claim he made in his most recent motion for compassionate release, he has not

satisfied the administrative exhaustion requirement.

       Comparing the documents generated during the BOP’s administrative review to the

substance of Mr. Appleby’s motion for compassionate release makes the point. The defendant’s

“Sentence Moderation Request” and “Addendum,” which were written and submitted to the BOP

more than four months before the pandemic began, say nothing about COVID-19. (See Doc.

#142 at PAGEID # 1084-1085.) Instead, those documents focus exclusively on the civil

litigation between Oracle and Hewlett-Packard and Mr. Appleby’s misguided belief that the

summary judgment ruling in that case somehow warrants a reduction in his sentence. (See id.)

The BOP’s response, which was also issued more than four month before the pandemic began,

similarly makes no reference to COVID-19. (See id. at PAGEID #1086.) The reason is simple:

At the time Mr. Appleby made his administrative request, there was no pandemic, so he did not

raise the issue and the BOP was not able to address it.

       In contrast, Mr. Appleby’s motion for compassionate release focuses on COVID-19 and

the risks that the virus allegedly poses for him. The defendant’s filing is entitled, “Motion for

Release from Detention Based on the COVID-19 Pandemic.” (Doc. #135.) In that motion, the

defendant asserts that he has “documented health conditions that put [him] especially at risk to

COVID-19,” that FCI Lompoc is a “BOP designated ‘hot spot’ because of the outbreak of

COVID-19 among inmates and staff,” and that “[s]ocial distancing is impossible.” (Id.)



                                                 4
Case: 2:17-cr-00138-JLG-CMV Doc #: 144 Filed: 05/06/20 Page: 5 of 7 PAGEID #: 1095




       While Mr. Appleby may have exhausted his administrative remedies with respect to his

claim regarding the civil lawsuit between Oracle and Hewlett-Packard, his motion for

compassionate release presents a new claim based on COVID-19 that the BOP never had the

opportunity to address. This is fatal to the defendant’s motion, because “the administrative

exhaustion of an initial request for compassionate release” does not “discharge that requirement

for subsequent requests based on different evidence and argument.” United States v. Jenkins,

No. 4:15-CR-3079, 2020 U.S. Dist. LEXIS 69512, at *1-2 (D. Neb. Apr. 14, 2020).

       In Dougherty, this Court concluded that a defendant who sought compassionate release

due to the COVID-19 pandemic and her health problems failed to exhaust her administrative

remedies because her request for release “was received by the warden prior to the outbreak of the

COVID-19 epidemic in the United States” and “the warden’s letter [made] no reference to

COVID-19.” Dougherty, 2020 U.S. Dist. LEXIS 68725, at *3. Other district courts considering

COVID-19-related requests have denied motions for compassionate release on this basis. See

United States v. Mollica, No. 2:14-CR-329, 2020 U.S. Dist. LEXIS 68785, at *16 (N.D. Ala.

Apr. 20, 2020) (denying motion for compassionate relief where defendant “properly pursued

administrative relief . . . based on her transabdominal mesh and fibroid, [but] provided no

indication that she exhausted her administrative remedies regarding her complaint about

COVID-19”); Mogavero, 2020 U.S. Dist. LEXIS 64623, at *4 (denying motion for

compassionate release that was “based on cancer plus COVID-19 exposure risks – and not

merely [defendant’s] cancer diagnosis – [because] this new calculus was not presented to the

warden”); Valenta, 2020 U.S. Dist. LEXIS 60770, at *2 (concluding that defendant “failed to

exhaust his administrative remedies regarding the COVID-19 virus” because he “made no

specific reference to COVID-19 in his request and the BOP did not consider his request for



                                                5
Case: 2:17-cr-00138-JLG-CMV Doc #: 144 Filed: 05/06/20 Page: 6 of 7 PAGEID #: 1096




release based on COVID-19”); Jenkins, 2020 U.S. Dist. LEXIS 69512, at *1 (denying motion for

compassionate release that cited COVID-19 pandemic as basis for relief because there was “no

indication that the defendant has exhausted his administrative remedies with respect to that

claim”). “Simply put, the Court cannot consider a motion for compassionate release that is based

on evidence or arguments that weren’t presented to the [BOP] first.” Jenkins, 2020 U.S. Dist.

LEXIS 69512, at *2.

       As this Court explained less than three weeks ago, Mr. Appleby “was required to submit

a request to the warden . . . based on the circumstances discussed in [his compassionate release]

motion.” Dougherty, 2020 U.S. Dist. LEXIS 68725, at *4. Because the defendant failed to take

this critical step, he has not satisfied the administrative exhaustion requirement in section

3582(c)(1)(A). Therefore, his motion for reconsideration should be denied.

                                         CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the defendant’s

motion for reconsideration be denied.

                                                      Respectfully submitted,

                                                      DAVID M. DEVILLERS
                                                      United States Attorney


                                                      s/ Brian J. Martinez
                                                      BRIAN J. MARTINEZ (CA 224587)
                                                      Assistant United States Attorney
                                                      303 Marconi Boulevard, Suite 200
                                                      Columbus, Ohio 43215
                                                      Office: (614) 469-5715
                                                      E-mail: Brian.Martinez2@usdoj.gov




                                                  6
Case: 2:17-cr-00138-JLG-CMV Doc #: 144 Filed: 05/06/20 Page: 7 of 7 PAGEID #: 1097




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Response to Defendant Bernd Appleby’s

Motion for Reconsideration was served this 6th day of May 2020, by regular U.S. Mail, to Bernd

D. Appleby (#76965-061), Federal Correctional Institution Lompoc, 3705 W. Farm Road,

Lompoc, CA 93436.

                                                  s/ Brian J. Martinez
                                                  BRIAN J. MARTINEZ (CA 224587)
                                                  Assistant United States Attorney




                                              7
